Title: To Thomas Jefferson from Robert W. Cosbrough, 9 April 1803
From: Cosbrough, Robert W.
To: Jefferson, Thomas


          
            Sir 
                     
            George Town 9th. April 1803
          
          The peculiar situation in which I stand at this Period, is the only apology I can offer for such an intrusion, as the present—Your own sensibility will conceive it such, when I can assure you Sir that I came into this Country in 1794 & prior to the last twelve Months, was so successful as a Broker in N. York, that I gain’d a little Fortune of about $12,000. all of which, in consequence of misfortune in Trade I have been deprived of & am at this Moment, with a Wife & Child & not a Dollar for their, or my own support.
          I have been in habits of Friendship and intimacy for some years with The Hon’ble De Witt Clinton, Mr. Le Fevre of the City, & the Hon’ble Mr. Galatins, Father in Law, to whom I can refer for the truth of this assertion.
          The purport therefore, Sir, of my thus addressing you, is, that I have an humble hope, you’ll please take into Consideration my present necessity, & if there is a Vacancy in any of the Public Offices, not otherwise promised, should you think me deserving the most subordinate, as a Clerk therein, you will have the goodness to recommend me—It will tend to the relief of a mind laboring for some time under the pressure of misfortune, & “now deprived of every thing save” this “last hope”—
          
          I am Sir With all possible respect Your very Obedt. St.
          
            R. W. Cosbrough
          
        